Citation Nr: 1212456	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama, that denied entitlement to service connection for residuals of a head injury.  The Board notes that the Veteran has also claimed entitlement to service connection for a headache disorder, to include as secondary to residuals of a head injury.  However, following a review of the claims file, as well as the Virtual VA system, there is no indication that the Veteran has perfected an appeal to that issue, and therefore this claim is not in appellate status at this time.  38 U.S.C.A. §§ 7104, 7105  (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011).

In November 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal was remanded by the Board for further development in February 2011.  All necessary development having been completed, the appeal is properly before the Board for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 1954, during the Veteran's period of active service, he was struck with a bayonet in the head, suffering a 1.5 inch laceration in the right cranial area.

2.  The record does not contain probative medical evidence linking any current diagnosis to the Veteran's June 1954 in-service head injury.
CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Further, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in February 2005, prior to the initial adjudication of his claims, informed the Veteran of the information necessary to substantiate his claim service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Following the February 2011 Board remand, an additional letter was sent to the Veteran, dated in March 2011, which included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA examination was provided in March 2011 to ascertain whether the Veteran suffered from any residuals of an in-service head injury, to include but not limited to headaches, memory loss, and scarring.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2011 VA examination report is adequate, as the examiner included a thorough review of the file  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

Additionally, the Board finds there has been substantial compliance with its February 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a supplemental statement of the case in February 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran seeks service connection for residuals of an in-service head injury, contending that he suffers from disorders related to an incident which occurred in June 1954.  As noted in the February 2011 Board remand,  the Veteran contends that while in the United States Marine Corps boot camp, he was accidentally struck in the head with a bayonet, resulting in a laceration for which he was hospitalized.  Here, there is no dispute as to the occurrence of the in-service accident.  Service treatment records show that the Veteran was struck with a bayonet in the head, suffering a 1.5 inch laceration in the right cranial area.  The Veteran contends that since this incident, he has suffered from headaches and other associated symptomatology.  In January 2009 correspondence, for example, he indicated he currently suffers from brain trauma, headaches, drowsiness, and memory loss as the result of the in-service accident. 

To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  

At the outset, the Board notes that the evidence of record does contain diagnoses for headaches and a myriad of other disorders.  In September 2006, a VA treatment record noted a scar on the side of his scalp.  A December 2008 VA treatment report found that he suffered from headaches and possible memory loss.  A February 2009 VA treatment report indicated that the Veteran was diagnosed with posttraumatic headaches.  Thus, element (1) of Hickson has been satisfied for this issue.  See Hickson, supra.

Turning to the question of in-service injury, the Veteran's June 1954 entrance examination shows a scar on his forehead, but as this examination pre-dates the bayonet incident, that scar cannot be the result of the accident.  As noted above, in a treatment report dated June 22, 1954, the Veteran reported that he was sitting on a locker box when another recruit threw a bayonet at the deck, which bounced up and hit the Veteran in the head.  He was diagnosed with a 1.5-inch laceration in the cranial area, right side.  The laceration was cleaned and dressed, and the Veteran was returned to duty.  The following week, on June 29, 1954, another report noted that the laceration was redressed.  On separation in June 1957, no scars were noted, and the head, face, and scalp were "Normal."  No other defects were noted, to include headaches or memory loss.  See Report of Medical Examination, June 3, 1957.  Accordingly, the Board finds that Hickson element (2) has been satisfied.  See Hickson, supra.

Turning to crucial Hickson element (3), the Board notes that post-service, a VA outpatient report from November 2001 noted a past medical history to include prostate surgery, foot surgery, and hernia surgery.  An eye injury in 1978 was reported, but there is no indication that the Veteran reported residual complications from an in-service accident.  He denied symptoms of headaches and dizziness at that time.  


A series of lay statements, from the Veteran and his close acquaintances, were received in May 2005.  The Veteran stated that he has experienced headaches several times per day since the incident in 1954.  He noted that he was afraid to report for this condition during service, as he was concerned about post-service job prospects.  Other reports confirmed that the Veteran suffered from headaches, and two reports noted the Veteran recounting a similar account several years prior.

In another VA report, dated in June 2005, the Veteran provided a history of headaches, status post injury to the head resulting in a a 1.5-inch laceration to the cranial area.  A scar on the left side of the scalp was noted in a VA report from September 2006.  An outpatient report from November 2006 noted that the Veteran's headaches and tremor were getting worse.  A January 2008 brain scan was normal, revealing no brain trauma.  

VA psychiatric reports, dated from December 2008 through March 2009, noted the Veteran's report of a bayonet injury during boot camp.  He stated that he experienced headaches in the same area and a pain that feels like something crawling.  Memory of the incident put him in a bad mood, and he stated that he never complained about the accident during active service.  The Veteran reported that the laceration required stitches, which he said were reopened when punished by his drill sergeant.  He asserted that he required a folded rag under his hard hat post-service to keep the injury from hurting.  The Veteran noted that he had been having trouble with his memory.  He was diagnosed with dementia at that time.

In February 2009, the Veteran reported to a VA examiner complaining of headaches and memory loss.  The Veteran provided a history of pain in the right frontoparietal area since psychic/physical trauma in the 50's.  He stated that the area was just a little tender, and that he suffered from mild headaches over decades.  The Veteran was diagnosed with posttraumatic headaches, though there was no indication that the examiner reviewed the Veteran's service treatment reports or prior medical history.

A December 2009 VA psychiatric examination contained a similar reporting of in-service events.  At that time, he was diagnosed with posttraumatic stress disorder (PTSD) directly related to the 1954 bayonet accident.  

Following a February 2011 Board remand, the Veteran was afforded a VA examination to address his claim for service connection in March 2011.  The examiner noted a review of the claims file.  The examiner indicated that the Veteran was diagnosed with several disorders, to include hypertension, insomnia, PTSD, depressive disorder, anxiety, memory loss, tremor, a headache disorder, and coronary artery disease.  The Veteran claimed that he suffered from headaches and memory loss due to the in-service incident in 1954.  

The examiner fully documented the in-service incident, noting that the wound was cleaned and dressed without indication of suturing procedures.  While the Veteran reported that he lost consciousness during the incident, with subsequent recurrent headache, there was no documentation of any subsequent consult, save for the re-dressing of the laceration.  The examiner also noted that the Veteran's separation examination was within normal limits, with no complaints of headaches until the 1960's, several years after discharge.  A medical report dated November 7, 2001 was noted, at which time the Veteran denied complaints of headaches, even though there was a mention of chronic headache from bayonet injury.  It was also noted that memory loss was reported in December 2008.  Following a neurological examination in February 2009, a history of pain in the right frontoparietal area since physical trauma in 1954 was recorded, accompanied by pain with pressure and mild headaches.  It was noted that the Veteran was diagnosed with dementia and anxiety in March 2009.

Per the Veteran, current symptoms included pain on pressure over the right frontoparietal area, relived by Tylenol.  The Veteran reported that the pain was moderate, though at times the pain results in incapacitation with flare-ups than can occur anytime.  Ultimately, the Veteran was diagnosed with chronic headaches of unknown etiology and dementia.  The examiner opined that it was less likely than not that the Veteran's headache disorder was related to the 1954 incident, as there was no documentation of a headache disorder in the service treatment reports, and the separation examination was within normal limits.  Dementia was attributed to the natural aging process, and no scars were observed.  See VA examination report, March 2011.

At the time of the Veteran's Board hearing in November 2010, he testified that, when he was hit with the bayonet in 1954, he was rendered unconscious and woke up in this hospital.  He noted that he received stitches and was ordered by his drill sergeant to punish the serviceman who caused the accident.  He then stated that he was punished by the drill sergeant for not carrying out his orders fully, and hit several times with a clothes hangar, which reopened the wound.  He testified that this injury bothered him ever since.  See Transcript, p. 4.  He stated that he was bothered by headaches during his period of active duty, but didn't say anything about it.  See Transcript, p. 5.  The Veteran testified that he never mentioned his headache disorder until 3-4 years prior, when he reported the problem to VA providers.  See Transcript, p. 6. He noted that he still had a scar, though it was small and faded.  See Transcript, p. 7.  The Veteran claimed that he suffered from headaches every day.  See Transcript, p. 10.

As to the Veteran's claim that his current diagnoses of a headache disorder and memory loss are related to the 1954 incident, as well as those statements offered in support of his claim by his close associates, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board notes that the Veteran, as well as his acquaintances, are competent in this regard to relate observable symptomatology, such as headaches or memory loss, and the Veteran is competent to relate specific details of an in-service accident.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, neither the Veteran, nor those submitting statements on his behalf, have been shown to be competent to determine the etiology of his headaches or memory loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Further, the Board finds the credibility of the Veteran's statement that he has had recurrent headaches and/or memory loss since the incident in 1954 to be lessened when considered with the record as a whole, in which the first complaints for either disorder within the claims file are dated more than four decades following active duty.  Moreover, with regard to memory loss, the Board notes that the Veteran first reported that problem in December 2008, at which time he was diagnosed with dementia, later found by a VA examiner to be the result of aging.   38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau; see also Buchanan.    

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."
In this case, the Board affords little probative weight to the VA outpatient report of February 2009 which diagnosed the Veteran with posttraumatic headaches.  At that time, the Veteran provided a history of an in-service incident and reported continuing symptomatology since 1954.  While the Veteran was diagnosed with posttraumatic headaches, though there was no indication that the examiner reviewed the Veteran's service treatment reports or prior medical history.  The examiner failed to note that the visible scar, noted in September 2006, was not in the location of the Veteran's in-service accident, nor did the examiner note that a January 2008 brain scan was normal.  Although a review of the record is not a requirement for a probative medical opinion, the opinion was not fully articulated so as to include a detailed rationale consistent with other evidence of record.

Instead, the Board assigns the highest probative value to the VA opinion of March 2011.  The opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include a detailed review of service treatment reports, private medical records, and VA outpatient records.  The examiner recounted the Veteran's 1954 accident in its entirety, noting however that some of the Veteran's accounts were not supported by the record, to include the loss of consciousness and suturing procedures.  While a scar was noted on the left side of the scalp in a VA report from September 2006, service treatment reports indicate that the Veteran's 1954 injury and subsequent laceration was to the right side of the cranial area.  The March 2011 examiner did not observe any evidence of a prior injury in that area, despite the Veteran's many accounts of a painful scar resulting from the in-service incident.  Finally, with regard to the Veteran's headaches, the examiner noted that the etiology was ultimately unclear, supported by a brain scan of record which demonstrated no hemorrhage or other abnormality.  

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed disorders had their onset in service, or are etiologically-related to an in-service head injury suffered in June 1954.  The record establishes that, more than four decades after separation, the Veteran complained of headaches and memory loss.  As to the latter disorder, the Veteran now has a diagnosis of dementia which has not been linked to his period of active duty.  With regard to the former, the most probative evidence of record indicates that, while the etiology of the Veteran's chronic headaches is unknown, it is less likely than not that they are related to his military service.  The Board has fully considered the lay statements of record, and does not doubt that the Veteran has a chronic headache disorder and memory loss.  However, and as explained above, the record lacks a probative, medical opinion linking any current disorder to the Veteran's service.  As such, the Veteran's claim fails on the basis of Hickson element (3).  See Hickson, supra.

While the Board certainly acknowledges the June 1954 in-service incident, the most probative records in this case simply do not support the grant of service connection for residuals of a head injury.  Further, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations,  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and therefore his claim for service connection for residuals of a head injury must be denied.


ORDER

Entitlement to service connection for residuals of a head injury is denied.


____________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


